 

Exhibit 10.41

 

 

SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

THISSECOND AMENDMENT TO   PURCHASE AND SALE AGREEMENT (this "Amendment") is
effective as of April   19. 2016 and amends that certain Purchase and Sale
Agreement dated as of December 9, 2015, by and between Abiomed, Inc., a Delaware
corporation, as purchaser ("Purchaser") and Thibeault Nominee Trust, a
Massachusetts nominee trust, as seller ("Seller''), as amended by the First
Amendment to Purchase and Sale Agreement, dated January 19, 2016, by and between
Seller and Purchaser (collectively, as so amended, the ''Existing
Agreement").  All defined terms used herein and not otherwise defined herein
shall have the meanings set forth in the Existing Agreement.

 

WHEREAS, Purchaser and Seller desire to amend the Existing Agreement; and

 

NOW, THEREFORE, in consideration of the mutual covenants and consideration set
forth herein, all of which is duly acknowledged, Seller and Purchaser hereby
agree as follows:

 

 

1.

Inspection Period. Each of the following definitions in Section 1.1 of the
Existing Agreement is deleted in its entirety and respectively replaced by the
following:

 

 

"Inspection Period” shall mean the period commencing on the first Business Day
after the Effective Date and expiring at 6:00PM, local time at the Property, on
Tuesday, July 19, 2016, or such earlier date as designated by Purchaser at any
time upon not less than five (5) Business Days' prior written notice to Seller.

 

"Closing Date" shall mean the date that is five (5) Business Days after the
expiration of the Inspection Period.

 

 

2.

Miscellaneous.

 

 

a.

This Amendment is an amendment and supplement to the Existing Agreement. Except
as specifically amended by this Amendment, the Existing Agreement is, and
continues to be, in full force and effect as in effect prior to the date hereof.

 

 

 

b.

In the event of any inconsistency between this Amendment and the terms and
provisions contained in the Existing Agreement, the terms and provisions of this
Amendment shall control.

 

 

 

c.

The Existing Agreement (as amended hereby) may not be further modified, amended
or supplemented except in a writing signed by Purchaser and Seller.

 

 

 

d.

The headings and captions of the various subdivisions of this Amendment are for
convenience of reference only and shall in no way modify, or affect, or be
considered in construing or interpreting the meaning or construction of any of
the terms or provisions hereof.

 

 

 

e.

This Amendment may be executed by different parties hereto on separate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts executed and
exchanged by electronic mail transmission shall be fully enforceable.

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Seller and Purchaser have caused this Amendment to be
executed as

of the date first written above.

 

PURCHASER:

 

ABIOMED, INC.,

a Delaware corporation

By:/s/ Michael J. Tomsicek

Name: Michael J. Tomsicek

Its:Vice President, Chief Financial Officer

SELLER

Thibeault Nominee Trust


By:/s/ Leo C. Thibeault, Jr.

Name:  Leo C. Thibeault, Jr.

Its:Trustee

 

 